 1
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9                                                  CASE NO. 2:19-cv-01291-RSM
10 PHUONG HUYNH,                                    STIPULATED MOTION FOR
                                                    DISMISSAL OF PLAINTIFF’S
11
                                Plaintiff,          COMPLAINT AND ORDER
12
                           v.
13
     UNITED STATES POSTAL SERVICE,
14
                                Defendant.
15
16
           Plaintiff, Phuong Huynh, by and through his attorney, Ronald Unger, and
17
18 Defendant, United States Postal Service, through its counsel, Tricia Boerger, Assistant
19 United States Attorney, hereby stipulate that the case has been resolved and jointly move
20
     this Court for an order dismissing Plaintiff’s Complaint with prejudice and without costs
21
22 or fees to any party.
23 //
24
     //
25
26 //
27 //
28


      STIPULATED MOTION FOR DISMISSAL                               UNITED STATES ATTORNEY
      OF PLAINTIFF’S COMPLAINT AND                                  700 STEWART STREET, SUITE 5220
      ORDER                                                           SEATTLE, WASHINGTON 98101
      2:19-cv-001291-RSM - 1                                                (206) 553-7970
 1        DATED this 16th day of December, 2019.
 2
          SO STIPULATED
 3
                                               Respectfully submitted,
 4
                                               BRIAN T. MORAN
 5
                                               United States Attorney
 6
 7
   s/ Ronald L. Unger                          s/ Tricia Boerger
 8 Ronald Lewis Unger, WSBA #16815             TRICIA BOERGER, WSBA #38581
   Buckley & Associates                        Assistant United States Attorney
 9
   675 South Lane Street, Suite #300           Western District of Washington
10 Seattle, WA 98104                           United States Attorney’s Office
   Telephone: (206) 622-1100                   700 Stewart Street, Suite 5220
11
   Fax: (206) 622-0688                         Seattle, Washington 98101
12 Email: runger@buckleylaw.net                Phone: (206) 553-7970
   Attorney for Plaintiff Phuong Huynh         Email: tricia.boerger@usdoj.gov
13
                                               Attorney for the Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATED MOTION FOR DISMISSAL                         UNITED STATES ATTORNEY
     OF PLAINTIFF’S COMPLAINT AND                            700 STEWART STREET, SUITE 5220
     ORDER                                                     SEATTLE, WASHINGTON 98101
     2:19-cv-001291-RSM - 2                                          (206) 553-7970
 1                                           ORDER
 2         Pursuant to the parties’ motion, and the parties having stipulated and agreed, it is
 3
     hereby ORDERED that Plaintiff’s Complaint is dismissed with prejudice and without
 4
 5 costs or fees to any party.
 6         Dated this 18th day of December 2019.
 7
 8
 9                                            A
                                              RICARDO S. MARTINEZ
10                                            CHIEF UNITED STATES DISTRICT JUDGE
11
12
     Presented by:
13
14 BRIAN T. MORAN
   United States Attorney
15
16
     s/ Tricia Boerger                        r
17
     TRICIA BOERGER, WSBA # 38581
18   Assistant United States Attorney
     Western District of Washington
19
     United States Attorney’s Office
20   700 Stewart Street, Suite 5220
     Seattle, Washington 98101-1271
21
     Phone: 206-553-7970
22   E-mail: tricia.boerger@usdoj.gov
     Attorney for the United States of America
23
24
25
26
27
28


      STIPULATED MOTION FOR DISMISSAL                                UNITED STATES ATTORNEY
      OF PLAINTIFF’S COMPLAINT AND                                   700 STEWART STREET, SUITE 5220
      ORDER                                                            SEATTLE, WASHINGTON 98101
      2:19-cv-001291-RSM - 3                                                 (206) 553-7970
